Citation Nr: 0825907	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  01-08 454A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for major depression.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from June 1955 to June 1959, 
and from August 1961 to May 1977.  This matter initially came 
before the Board of Veterans' Appeals (Board) on appeal from 
a 2001 rating decision issued by the Phoenix, Arizona 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A Travel Board hearing was conducted in July 2003 
before the undersigned Veterans Law Judge.  The claim was 
Remanded in 2004.  In May 2006, the Board denied the claim.

The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  In December 2007, 
the Court vacated and remanded the May 2006 Board decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The clinical evidence underlying the Board's May 2006 
decision includes opinion that the veteran's depression pre-
existed his service.  The clinical evidence of record also 
reflects that the veteran was treated for substance abuse 
during service and following service.  There is no medical 
opinion of record as to the likelihood that the first onset 
of substance abuse was in service or the likelihood that 
onset or increase in substance abuse during service might 
have represented aggravation of the veteran's depression in 
service.  

Under the law, a preexisting injury or disease will be 
considered to have been aggravated by active service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease 
pursuant to 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(a).  In 
contrast, temporary flare-ups of a pre-existing injury or 
disease are not sufficient to show aggravation, unless the 
underlying disorder, as contrasted to the symptoms, is 
worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  

As noted in the Joint Motion for Remand, VA has the burden to 
show, by clear and unmistakable evidence, both that the 
claimed disorder, major depressive disorder, pre-existed 
service and was not aggravated during service.  The request 
for medical opinion as to whether the veteran had a pre-
existing psychiatric disorder prior to his service, and, if 
so, whether that psychiatric disorder was aggravated in 
service, should elicit facts which will assist an adjudicator 
to consider that opinion in light of the applicable burden of 
proof. 

In particular, the veteran contends that his treatment in 
service for substance abuse is evidence of aggravation of 
depression during his service.  The Court's Order requires 
that medical opinion as to the likelihood that such treatment 
in service was a manifestation of an increase in the severity 
of depression beyond the natural progression of severity for 
that disorder.   

Further, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), it 
was held that VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim. As previously defined by the 
courts, those five elements are: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability. Thus 
far, the veteran has yet to receive notice of the downstream 
disability rating and effective date elements of his claims. 
Hence, further development is in order.

Accordingly, the case is REMANDED for the following action:

1.	The RO should send the veteran a 
corrective VCAA notice letter under 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2007) 
and 38 C.F.R. § 3.159(b) (2007), that 
includes an explanation as to the 
information or evidence needed to establish 
a disability rating and effective date for 
the claims on appeal, as outlined by the 
United States Court of Appeals for Veterans 
Claims in Dingess.

2.  The veteran should be afforded the 
opportunity to provide clinical or lay 
evidence regarding onset of the claimed 
disorder and onset of aggravation of such 
disorder.  

3.  Current VA clinical records, from 2004 to 
the present, should be obtained.  The veteran 
should be afforded the opportunity to identify 
any records of current private clinical 
treatment for depression.  The veteran should 
be asked whether there are recent examinations 
for Social Security Administration (SSA) 
purposes, and, if so, those records should be 
sought from SSA.  

4.  The veteran should be afforded VA 
examination(s) as necessary to determine the 
appropriate diagnosis and etiology of each 
current psychiatric disorder.  The claims file 
must be made available to and pertinent 
documents therein reviewed by the examiner in 
connection with the examination(s).  The 
examiner must annotate the examination 
report(s) that the claims file was in fact 
made available for review in conjunction with 
the examination(s).  Any indicated diagnostic 
tests and studies should be conducted.

Following review of the record and examination 
of the veteran, the examiner should state 
whether.  The examiner should answer the 
following questions:

Is there evidence that the veteran had a 
depressive disorder prior to service?  If so, 
provide an opinion which expresses the degree 
of certainty that the veteran had a 
psychiatric disorder prior to his service.  In 
particular, the examiner should state whether 
or not the evidence is "unmistakable," or less 
certain.  The examiner should, if possible, 
quantify the percentage of certainty that the 
evidence demonstrates that the veteran did or 
did not have a psychiatric disorder prior to 
service.  Explain the basis of your response.  

If the examiner concludes that it is "clear 
and "unmistakable" (a higher degree of 
likelihood than "clear and convincing") that 
the veteran had a psychiatric disorder prior 
to service, the examiner should provide an 
opinion as to the likelihood that the 
veteran's treatment in service for alcoholism 
reflects that the veteran's pre-existing 
depressive disorder underwent an increase in 
severity during service.  The examiner should 
explain the rationale for the response.  In 
particular, the examiner should state the 
likelihood (unlikely, 50 percent or higher 
likelihood, high likelihood) that the 
manifestations of substance abuse during the 
veteran's service represented an increase in 
severity of depressive disorder, or 
represented a separate, distinguishable 
disorder unrelated to the severity of a 
depressive disorder.  

If the examiner concludes that the evidence 
that the veteran had a pre-existing depressive 
disorder prior to service is not clear and 
unmistakable, then the examiner should provide 
an opinion as to the likelihood (unlikely, 50 
percent or higher likelihood, high likelihood) 
that the veteran first manifested a depressive 
disorder during service.  The examiner should 
explain the rationale for the response to this 
question.  

5.  After completion of the above and any 
additional development deemed necessary, the 
AMC/RO should readjudicate the claim.  All 
applicable laws and regulations must be 
considered.  If the benefit sought remains 
denied, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




